Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
This Office Action is in response to the applicant’s amendments and remarks filed on 08/18/2022. This Action is made FINAL.
Claims 1-7 are pending for examination.

Regarding the objection(s) to the drawing(s), the examiner finds applicant’s amendment(s) to the specification on 08/18/2022 acceptable and withdraws the objection(s) to the drawing(s).   

Regarding the objection(s) to the specification, the examiner finds applicant’s amendment(s) to the specification (title) filed 08/18/2022 acceptable and withdraws the objection(s) to the specification (title).   

Regarding the objection(s) to claims 1 and 5, the examiner finds applicant’s amendment(s) to the claim(s) filed 08/18/2022 acceptable and withdraws objection(s) to the amended claim(s). 

Regarding the rejection of claims 1-7 under 35 U.S.C. §112(b), applicant’s arguments are persuasive in view of applicant’s amendment to the claim(s) filed 08/18/2022, therefore the rejections are now withdrawn.

Regarding the rejection of claims 1-7 under 35 U.S.C §103, applicant’s arguments have been fully considered and are not persuasive. In the remarks, applicant argued the following points. The examiner respectfully disagrees for at least the reasons outlined below each point. 

“Lee merely discloses that the parking button transitions the vehicle between a parking brake stage, in which the motor applies a clamping force with the brake pads, and a primary brake stage, in which hydraulic pressure is applied to compensate for the decreased clamping force of the brake pads applied by the motor. Accordingly, Lee fails to disclose stop the execution of the hydraulically moving process and the execution of the mechanically moving process and execute (i) a hydraulically releasing process to move the at least one hydraulically- moved member away from the at least one brake disc and (ii) a mechanically releasing process to move the at least one mechanically-moved member away from the at least one brake disc when an execution of the emergency braking control is requested to be stopped.”, (Remarks, page 12)
Regarding point a, for clarity, the examiner would like to point out that Araki is relied upon to initially teach stop the execution of the hydraulically moving process and the execution of the mechanically moving process and execute (i) a hydraulically releasing process to move the at least one hydraulically-moved member away from the at least one brake disc and (ii) a mechanically releasing process to move the at least one mechanically-moved member away from the at least one brake disc, as outlined in the previous Office Action, and below in the rejection under 35 U.S.C. §103. Additional mapping from Lee was provided to highlight the similarity between the inventions, i.e. the same field of endeavor, and to show that the inventions of Araki and Lee were variations on the same inventive concept, teaching compatible elements. The examiner notes that applicant has not provided arguments against the teaching of Araki for these limitations. As such, applicant’s arguments are focused on the limitation of when an execution of the emergency braking control is requested to be stopped. Lee was specifically relied upon to teach “when an execution of the emergency braking control is requested to be stopped”, as Araki failed to teach this limitation. 
Lee teaches [... (ii) a mechanically releasing process to move the at least one mechanically-moved member away from the at least one brake disc] when an execution of the emergency braking control is requested to be stopped. Lee teaches decreasing the clamping force of the brake pads applied by the motor (Lee, FIG. 5; FIG. 10; ¶[0062]) when a conversion condition is met, such as when a parking button is operated by the driver (Lee, FIG. 5; ¶[0061]). Decreasing the clamping force applied by the motor is equivalent to [a mechanically releasing process to move the at least one mechanically-moved member away from the at least one brake disc] and only doing so after the driver operates a parking button is equivalent to when an execution of the emergency braking control is requested to be stopped. The claim limitations do not recite any specific manner or detail in which “[... (ii) a mechanically releasing process to move the at least one mechanically-moved member away from the at least one brake disc] when an execution of the emergency braking control is requested to be stopped” that differentiate over Lee. Therefore Lee teaches the limitation at issue.

“Based on the foregoing, Applicant respectfully submits that independent claim 1, and all claims that depend thereon, can no longer be rejected as obvious in view of Araki and Lee”, (Remarks, page 13)
Regarding point b, for at least the reasons outlined above regarding the rejection of independent claim 1, the rejection of dependent claims under 35 U.S.C. §103 is maintained. 

“For at least the reasons stated above for independent claim 1, Applicant respectfully submits that Araki and Lee, alone or in combination, fails to expressly or inherently disclose or make obvious the features of independent claim 5. Based on the foregoing, Applicant respectfully submits that independent claim 5, and all claims that depend thereon, can no longer be rejected as obvious in view of Araki and Lee.”, (Remarks, page 13)
Regarding point c, for at least the reasons outlined above regarding the rejection of independent claim 1 under 35 U.S.C. §103, the rejection of similar independent claim 5 and dependent claims under 35 U.S.C. §103 is maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (US 2017/0253238 A1) in view of Lee et al. (US 2016/0325724 A1), henceforth known as Araki and Lee, respectively.
Araki and Lee were first cited in a previous Office Action.

Regarding claim 1, Araki discloses:
A vehicle braking control apparatus applied to a vehicle, comprising: 
(Araki,
See at least FIG. 1, FIG. 3, ¶[0038]-¶[0040], ¶[0043]: (vehicle control device, brake ECU 10, applied to vehicle);
Where the vehicle control device (A vehicle braking control apparatus) includes brake ECU 10 that applies brakes to a vehicle (applied to a vehicle))

at least one brake apparatus including: 
(Araki,
See at least FIG. 1, FIG. 3, ¶[0038]-¶[0040], ¶[0043]: (vehicle control device, brake ECU 10, applied to vehicle); ¶[0044]: (FR: front right wheel, FL: front left wheel, RR: rear right wheel, RL: rear left wheel);
Where the vehicle control device (at least one brake apparatus) includes the following elements))

at least one brake pad; 
(Araki,
See at least FIG. 3: (52FR), (52FL), (52RR), (52RL), ¶[0053]: (brake pads 52FR, 52FL, 52RR, and 52RL);
Where the vehicle control device includes brake pads 52FR, 52FL, 52RR, and 52RL (at least one brake pad))

at least one brake disc; 
(Araki,
See at least FIG. 3: (53FR), (53FL), (53RR), (53RL), ¶[0053]: (brake discs 53FR, 53FL, 53RR, and 53RL); 
Where the vehicle control device includes brake discs 53FR, 53FL, 53RR, and 53RL (at least one brake disc))

at least one hydraulically-moved member configured to be moved by hydraulic pressure in a direction toward the at least one brake disc and in a direction away from the at least one brake disc; and 
(Araki,
See at least FIG. 3: (50FR), (50FL), (50RR), (50RL), ¶[0043]: (wheel cylinders 50FR, 50FL, 50RR, and 50RL); ¶[0043], ¶[0045]: (hydraulic pressure); ¶[0053], ¶[0058]: (hydraulic pressure in wheel cylinders 50 correspond to applying brake pads 52 to brake discs 53); FIG. 3, ¶[0047]: (pressure increasing valves 83), ¶[0048]: (pressure decreasing valves 85), ¶[0049]: (pressure decreasing valves 85 reduces pressure in cylinders 50), ¶[0059]: (reduced pressure in cylinders 50 result in decreased braking force);
Where the vehicle control device includes wheel cylinders 50FR, 50FL, 50RR, and 50RL (at least one hydraulically-moved member) where hydraulic pressure in cylinders 50 apply brake pads 52 to brake discs 53 (configured to be moved by hydraulic pressure) such that hydraulic pressure in cylinders 50 is increased by pressure increasing valves 83 to apply the brake pads 52 to brake discs 53 (in a direction toward the at least one brake disc) and hydraulic pressure in cylinders 50 is decreased by pressure decreasing valves 85 to decrease the braking force, i.e. move the brake pads 52 away from the brake discs 53 (and in a direction away from the at least one brake disc))

at least one mechanically-moved member configured to be moved by an electric motor in the direction toward the at least one brake disc and in the direction away from the at least one brake disc; and 
(Araki,
See at least FIG. 3: (200RR), (200RL), ¶[0054]: (EPB motor 200, gear mechanism); ¶[0054]: (Watanabe et al., WO 2011/158855 A1, related to PGPub No US 2013/0116904 A1); ¶[0012], ¶[0070]: (EPB motors 200 are battery supplied, i.e. electrically driven); ¶[0054]: (forward/backward moving the brake pads 52 toward/away from brake discs 53);
Where the vehicle control device includes a gear mechanism for the rear right wheel RR and the rear left wheel RL (at least one mechanically-moved member) moved by EPB motor 200RR and EPB motor 200R, respectively, that are electrically driven (configured to be moved by an electric motor), to move the brake pads 52 in a forward direction towards the brake disc 53 (in the direction toward the at least one brake disc) and to move the brake pads 52 in a backward direction away from the brake disc 53 (and in the direction away from the at least one brake disc))

an electronic control unit configured to control an activation of the at least one brake apparatus, 
(Araki,
See at least Abstract, ¶[0039]: (“ECU” is an abbreviation of electric control unit); FIG. 1: (10), ¶[0040]: (brake ECU 10 controls vehicle braking); ¶[0043]: (brake ECU 10 controls brake actuator 100), ¶[0055]: (brake ECU 10 controls EPB motors 200);
Where the vehicle control device includes brake ECU 10 (an electronic control unit) that controls vehicle braking through the hydraulic system and the EPB motors (configured to control an activation of the at least one brake apparatus))

the at least one brake pad being configured to be moved toward the at least one brake disc to be pressed to the at least one brake disc to apply a braking force to at least one wheel of the vehicle by moving the at least one hydraulically-moved member and/or the at least one mechanically moved member toward the at least one brake disc, 
(Araki,
See at least ¶[0053]: (hydraulic pressure in wheel cylinders 50 correspond to applying brake pads 52 to brake discs 53); ¶[0053]: (brake discs 53 rotate integrally with the wheels, applying brake pads 52 to brake discs 53 result in a braking force applied to the wheel by a friction force); FIG. 3: (50FR), (50FL), (50RR), (50RL), ¶[0043]: (wheel cylinders 50FR, 50FL, 50RR, and 50RL); ¶[0043], ¶[0053]: (hydraulic pressure to apply brake pad); 
¶[0054]: (EPB motors 200 move brake pads 52 to brake discs 53); ¶[0053]: (brake discs 53 rotate integrally with the wheels, applying brake pads 52 to brake discs 53 result in a braking force applied to the wheel by a friction force); ¶[0054]: (EPB motor 200, gear mechanism);
Where the brake pads 52 are applied to the brake discs 53 (the at least one brake pad being configured to be moved toward the at least one brake disc to be pressed to the at least one brake disc) to apply a braking force to the wheels of the vehicle (to apply a braking force to at least one wheel of the vehicle) by increasing pressure to wheel cylinders 50 to apply the brake pads 52 to the brake discs 53 (by moving the at least one hydraulically-moved member) and by moving the gear mechanism with EPB motors 200 toward brake discs 53  (and/or the at least one mechanically moved member toward the at least one brake disc))

wherein the electronic control unit is configured to: 
(Araki,
See at least Abstract, ¶[0039]: (“ECU” is an abbreviation of electric control unit); FIG. 1: (10), ¶[0040]: (brake ECU 10 controls vehicle braking);
Where the vehicle control device includes brake ECU 10 (wherein the electronic control unit) that controls vehicle braking through the hydraulic system and the EPB motors (is configured to:))

start an execution of a hydraulically moving process to move the at least one hydraulically-moved member toward the at least one brake disc when an emergency braking control is requested to be executed, the execution of the emergency braking control causes the at least one hydraulically-moved member and the at least one mechanically-moved member to move toward the at least one brake disc to apply the braking force to the at least one wheel of the vehicle; 
(Araki,
See at least FIG. 4: (S11), (S12), ¶[0057]: (automatic brake request, command received by brake ECU 10, uses hydraulic system to stop vehicle); ¶[0053]: (hydraulic pressure in wheel cylinders 50 correspond to applying brake pads 52 to brake discs 53); FIG. 4: (S13), ¶[0018]: (automatic brake request independent of driver), ¶[0019]: (parking brake request by driver); ¶[0027], ¶[0069], ¶[0071]: (automatic brake request and EPB request input simultaneously, automatic brake request prioritized); ¶[0057]: (automatic brake command activates hydraulic system);
FIG. 4: (S14), ¶[0076]: (brake ECU 10 starts EPB motors 200); ¶[0054]: (EPB motors 200 move brake pads 52 to brake discs 53); ¶[0053]: (brake discs 53 rotate integrally with the wheels, applying brake pads 52 to brake discs 53 result in a braking force applied to the wheel by a friction force); ¶[0054]: (EPB motor 200, gear mechanism); FIG. 4: (S15), ¶[0077], ¶[0078]: (starts EPB motors 200 only after predetermined time t1 has elapsed since the start of automatic braking);
Where the  brake ECU 10 starts a braking process that increases pressure to wheel cylinders 50 (start an execution of a hydraulically moving process) to apply the brake pads 52 to the brake discs 53 (to move the at least one hydraulically-moved member toward the at least one brake disc) when the automatic brake request and the parking brake request are input simultaneously (when an emergency braking control is requested to be executed) and wherein the automatic brake command activates the hydraulic system (the execution of the emergency braking control causes the at least one hydraulically-moved member) to apply the brake pads 52 to the brake discs 53, and when a first time period t1 has elapsed since the brake ECU 10 started the automatic braking via the hydraulic system, the ECU 10 starts EPB motors 200 to move the gear mechanism with EPB motors 200 toward brake discs 53 (and the at least one mechanically-moved member), which apply a brake force to the vehicle wheels (to move toward the at least one brake disc to apply the braking force to the at least one wheel of the vehicle))

start an execution of a mechanically moving process to move the at least one mechanically-moved member toward the at least one brake disc when a predetermined time elapses since the electronic control unit starts the execution of the hydraulically moving process; and 
(Araki,
See at least FIG. 4: (S14), ¶[0076]: (brake ECU 10 starts EPB motors 200); ¶[0054]: (EPB motors 200 move brake pads 52 to brake discs 53); ¶[0053]: (brake discs 53 rotate integrally with the wheels, applying brake pads 52 to brake discs 53 result in a braking force applied to the wheel by a friction force); ¶[0054]: (EPB motor 200, gear mechanism); FIG. 4: (S15), ¶[0077], ¶[0078]: (starts EPB motors 200 only after predetermined time t1 has elapsed since the start of automatic braking);
Where the brake ECU 10 starts EPB motors 200 (start an execution of a mechanically moving process) to move the gear mechanism with EPB motors 200 toward brake discs 53 (to move the at least one mechanically-moved member toward the at least one brake disc) when a first time period t1, set in advance, has elapsed (when a predetermined time elapses) since the brake ECU 10 started the automatic braking via the hydraulic system (since the electronic control unit starts the execution of the hydraulically moving process))

stop the execution of the hydraulically moving process and the execution of the mechanically moving process and execute 
(Araki,
See at least FIG. 3, ¶[0047]: (pressure increasing valves 83), ¶[0048]: (pressure decreasing valves 85), ¶[0049]: (pressure decreasing valves 85 reduces pressure in cylinders 50), ¶[0059]: (reduced pressure in cylinders 50 result in decreased braking force); FIG. 3: (200RR), (200RL), ¶[0054]: (EPB motor 200, gear mechanism); ¶[0054]: (Watanabe et al., WO 2011/158855 A1, related to PGPub No US 2013/0116904 A1); ¶[0012], ¶[0070]: (EPB motors 200 are battery supplied, i.e. electrically driven); ¶[0054]: (forward/backward moving the brake pads 52 toward/away from brake discs 53);
Where the vehicle control device, including brake ECU 10, can adjust the hydraulic pressure in cylinders 50 to decrease the braking force from the hydraulic system (stop the execution of the hydraulically moving process) and adjust operation of EPB motors 200 to decrease the braking force from the mechanical system (and the execution of the mechanically moving process and execute))

(i) a hydraulically releasing process to move the at least one hydraulically-moved member away from the at least one brake disc and 
(Araki,
See at least FIG. 3: (50FR), (50FL), (50RR), (50RL), ¶[0043]: (wheel cylinders 50FR, 50FL, 50RR, and 50RL); ¶[0043], ¶[0045]: (hydraulic pressure); ¶[0053], ¶[0058]: (hydraulic pressure in wheel cylinders 50 correspond to applying brake pads 52 to brake discs 53); FIG. 3, ¶[0047]: (pressure increasing valves 83), ¶[0048]: (pressure decreasing valves 85), ¶[0049]: (pressure decreasing valves 85 reduces pressure in cylinders 50), ¶[0059]: (reduced pressure in cylinders 50 result in decreased braking force);
Where the vehicle control device includes wheel cylinders 50FR, 50FL, 50RR, and 50RL such that hydraulic pressure in cylinders 50 is decreased ((i) a hydraulically releasing process) by pressure decreasing valves 85 to decrease the braking force, i.e. move the brake pads 52 away from the brake discs 53 (to move the at least one hydraulically-moved member away from the at least one brake disc))

(ii) a mechanically releasing process to move the at least one mechanically-moved member away from the at least one brake disc [...].
(Araki,
See at least FIG. 3: (200RR), (200RL), ¶[0054]: (EPB motor 200, gear mechanism); ¶[0054]: (Watanabe et al., WO 2011/158855 A1, related to PGPub No US 2013/0116904 A1); ¶[0012], ¶[0070]: (EPB motors 200 are battery supplied, i.e. electrically driven); ¶[0054]: (forward/backward moving the brake pads 52 toward/away from brake discs 53);
Where the vehicle control device includes a gear mechanism for the rear right wheel RR and the rear left wheel RL moved by EPB motor 200RR and EPB motor 200R, respectively ((ii) a mechanically releasing process to move the at least one mechanically-moved member), that are electrically driven to move the brake pads 52 in a backward direction away from the brake disc 53 (away from the at least one brake disc [...])).

Araki fails to explicitly disclose a mechanically releasing process to move the at least one mechanically-moved member away from the at least one brake disc when an execution of the emergency braking control is requested to be stopped, the limitation bolded for emphasis.
However, in the same field of endeavor, Lee teaches:
[stop the execution of the hydraulically moving process and the execution of the mechanically moving process and execute]
(Lee, 
See at least FIG. 1, ¶[0014], ¶[0052]: (brake controller 180); FIG. 5, FIG. 10, ¶[0062]: (conversion condition satisfied, decreases clamping force of brake pads 137); ¶[0042], ¶[0044]: (hydraulic pressure producer 190 and motor 115 applies brake pads 137 to brake disk 139 to perform braking function); ¶[0056]: (release hydraulic pressure); ¶[0057]: (decrease clamping force of brake pads 137 applied by motor 115); ¶[0025]: (vehicle);
Where the brake controller 180 controls hydraulic pressure producer 190 and motor 115 to decrease the clamping force on brake pads 137, decreasing a braking force of the vehicle ([stop the execution of the hydraulically moving process and the execution of the mechanically moving process and execute]))

[(i) a hydraulically releasing process to move the at least one hydraulically-moved member away from the at least one brake disc and] 
(Lee, 
See at least FIG. 1, ¶[0042]: (compound caliper device 100, hydraulic caliper device 130, hydraulic pressure producer 190), ¶[0042], ¶[0044]: (hydraulic pressure producer applies brake pads 137 to brake disk 139 to perform braking function); FIG. 10: (- - - braking force of compound caliper device applied by hydraulic pressure), ¶[0056]: (release hydraulic pressure);
Where the brake controller 180 releases hydraulic pressure ([(i) a hydraulically releasing process]) which allows brake pad 137 to move away from brake disk 139 ([to move the at least one hydraulically-moved member away from the at least one brake disc and]))

[(ii) a mechanically releasing process to move the at least one mechanically-moved member away from the at least one brake disc] when an execution of the emergency braking control is requested to be stopped.
(Lee, 
See at least FIG. 1, ¶[0042]: (compound caliper device 100); ¶[0044]: (motor 115 applies brake pads 137 to brake disk 139 to perform braking function); ¶[0056]: (brake controller 180 controls motor 115); FIG. 10: (— - — clamping force of compound caliper device applied by motor), ¶[0057]: (decrease clamping force of brake pads 137 applied by motor 115); FIG. 5, FIG. 10, ¶[0061], ¶[0062]: (conversion condition satisfied, decreases clamping force of brake pads 137);
Where the brake controller 180 decreases the clamping force of the brake pads 137 applied by motor 115 ([(ii) a mechanically releasing process to move the at least one mechanically-moved member away from the at least one brake disc]) when the conversion condition is satisfied, e.g. when a parking button is operated by a driver (when an execution of the emergency braking control is requested to be stopped); 
Pressing the parking button allows the vehicle to transition from the parking stage in which the motor 115 holds the vehicle (i.e. a parking brake stage) to a stage in which the hydraulic brakes hold the vehicle (i.e. primary brake stage), ending an emergency braking of the vehicle by the motor 115).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle braking control apparatus of Araki with the feature of performing a hydraulically releasing process and mechanically releasing process when the emergency braking control is requested to be stopped of Lee because “...in the conventional braking system including the compound caliper device, valves for supplying the hydraulic pressure are operated several times while the parking brake stage is converted into the primary brake stage. As a result, overshoot of total braking force occurs, and a time required for converting the parking brake stage into the primary brake stage is increased” (Lee, ¶[0011]). “Various aspects of the present invention are directed to providing a braking system having an electromechanical braking function and a method for controlling the same having advantages of preventing overshoot of total braking force and decreasing a transition period during which a parking brake stage is converted into a primary brake stage” (Lee, ¶[0013]).


Regarding claim 2, Araki and Lee teach the vehicle braking control apparatus as set forth in claim 1. Lee further teaches:
wherein the braking force comprises a hydraulic braking force and a mechanical braking force, the electronic control unit is configured to execute the hydraulically releasing process and the mechanically releasing process such that the hydraulic braking force is maintained greater than or equal to the mechanical braking force, 
(Lee, 
See at least FIG. 10; FIG. 1: (controller 180), ¶[0052]: (brake controller 180 implemented by one or more processors, controls braking system); ¶[0044]: (compound caliper device 100 operated by hydraulic pressure producer 190 and motor 115 to contact brake pads 137 to brake disk 139 to perform braking function); ¶[0057]: (generates hydraulic pressure from the reaction force of brake pads 137, applied by motor 115); ¶[0063], ¶[0064]: (hydraulic pressure generated by reaction force of the brake pads 137 which has been compressed; the hydraulic pressure is increased until immediately before the internal piston 117 is separated from the external piston 116);
Where in FIG. 10 the braking force comprises a hydraulic pressure from hydraulic pressure producer 190 and a clamping force from motor 115 (wherein the braking force comprises a hydraulic braking force and a mechanical braking force), and wherein the controller 180, implemented by one or more processors, i.e. an electronic control unit (the electronic control unit), transitions from a parking brake stage in which the clamping force of the brake pads 137 is applied by motor 115 to a primary brake stage in which hydraulic pressure from hydraulic pressure producer 190 applies the clamping force to the brake pads 137 (is configured to execute the hydraulically releasing process and the mechanically releasing process), such that the hydraulic pressure is first generated by the reaction force of brake pads 137, applied by motor 115, and is subsequently generated by hydraulic pressure producer 190 when the hydraulic pressure can no longer be generated from the reaction force of the brake pads 137;
Generating the hydraulic pressure using the reaction force of the brake pads, applied by motor 115, results in the hydraulic pressure being maintained equal to the reaction force of the brake pads from motor 115, i.e. the mechanical braking force (such that a hydraulic braking force is maintained greater than or equal to a mechanical braking force))

the hydraulic braking force being the braking force applied to the at least one wheel of the vehicle by pressing the at least one brake pad to the at least one brake disc by the at least one hydraulically-moved member, 
(Lee, 
See at least FIG. 1, FIG. 6, ¶[0043], ¶[0044]: (compound caliper 100 operated by hydraulic pressure producer 190 and motor 115 on vehicle wheel); ¶[0046], ¶[0057]: (increases hydraulic pressure using hydraulic pressure producer 190); FIG. 1, ¶[0044]-¶[0050]: (hydraulic system);
Where the hydraulic pressure producer 190 increases hydraulic pressure to increase a clamping force on a vehicle wheel (the hydraulic braking force being the braking force applied to the at least one wheel of the vehicle) of the compound caliper 100 that presses a pair of brake pads 137 to brake disk 139 (by pressing the at least one brake pad to the at least one brake disc) using the hydraulic system (by the at least one hydraulically-moved member))

the mechanical braking force being the braking force applied to the at least one wheel of the vehicle by pressing the at least one brake pad to the at least one brake disc by the at least one mechanically-moved member.
(Lee, 
See at least Abstract: (clamping force); FIG. 1, FIG. 6, ¶[0043], ¶[0044]: (compound caliper 100 operated by hydraulic pressure producer 190 and motor 115 on vehicle wheel); ¶[0055], ¶[0056]: (gears 120 for motor 115, presses brake pads 137 to brake disk 139 using motor 115); 
Where the motor 115 creates a clamping force on a vehicle wheel (the mechanical braking force being the braking force applied to the at least one wheel of the vehicle) of the compound caliper 100 that presses a pair of brake pads 137 to brake disk 139 (by pressing the at least one brake pad to the at least one brake disc) using the motor 115 and gears 120 (by the at least one mechanically-moved member)).


Regarding claim 3, Araki and Lee teach the vehicle braking control apparatus as set forth in claim 1. Araki further teaches:
wherein the at least one wheel of the vehicle includes at least two wheels, 
(Araki,
See at least FIG. 3, ¶[0044]: (FR: front right wheel, FL: front left wheel, RR: rear right wheel, RL: rear left wheel);
Where the vehicle includes four wheels (wherein the at least one wheel of the vehicle includes at least two wheels))

the at least one hydraulically-moved member includes the same number of hydraulically-moved members as the number of the at least two wheels, 
(Araki,
See at least FIG. 3, ¶[0053]: (wheel cylinders 50FR, 50FL, 50RR, and 50RL);
Where the vehicle includes four wheel cylinders 50, equal to the four wheels (the at least one hydraulically-moved member includes the same number of hydraulically-moved members as the number of the at least two wheels))

the at least one mechanically-moved member includes the number of mechanically- moved members smaller than the number of the at least two wheels, 
(Araki,
See at least FIG. 3, ¶[0054]: (gear mechanism for EPB motors 200RR and 200RL);
Where the vehicle includes two gear mechanisms for EPB motors 20RR and 200RL, less than the four wheels (the at least one mechanically-moved member includes the number of mechanically- moved members smaller than the number of the at least two wheels))

the hydraulically-moved members are provided to the at least two wheels, respectively, and the mechanically-moved members are provided to a part of the at least two wheels, respectively.
(Araki,
See at least FIG. 3, ¶[0044]: (FR: front right wheel, FL: front left wheel, RR: rear right wheel, RL: rear left wheel), ¶[0053]: (wheel cylinders 50FR, 50FL, 50RR, and 50RL), ¶[0054]: (gear mechanism for EPB motors 200RR and 200RL);
Where the wheel cylinders 50FR, 50FL, 50RR, and 50RL are provided to FR: front right wheel, FL: front left wheel, RR: rear right wheel, RL: rear left wheel (the hydraulically-moved members are provided to the at least two wheels, respectively) and the gear mechanism for EPB motors 200RR and 200RL are provided to the RR: rear right wheel, RL: rear left wheel (and the mechanically-moved members are provided to a part of the at least two wheels, respectively)).


Regarding claim 4, Araki and Lee teach the vehicle braking control apparatus as set forth in claim 1. Lee further teaches:
wherein the at least one hydraulically-moved member is configured to apply a hydraulic braking force greater than a maximum mechanical braking force to the at least one wheel of the vehicle, 
(Lee, 
See at least FIG. 10: (- - - braking force of compound caliper device applied by hydraulic pressure), (— - — clamping force of compound caliper device applied by motor), Transition period 3: (hydraulic pressure braking force greater than motor applied clamping force in transition period 3); FIG. 1, ¶[0043], ¶[0044]: (compound caliper 100 operated by hydraulic pressure producer 190 and motor 115 on vehicle wheel); ¶[0046], ¶[0057]: (increases hydraulic pressure using hydraulic pressure producer 190); FIG. 1, ¶[0044]-¶[0050]: (hydraulic system); Abstract: (clamping force); ¶[0055], ¶[0056]: (gears 120 for motor 115, presses brake pads 137 to brake disk 139 using motor 115);
Where as shown in FIG. 10 the hydraulic pressure producer 190 applies pressure to compound caliper 100 to apply the “braking force of compound caliper device applied by hydraulic pressure” i.e. a hydraulic braking force (wherein the at least one hydraulically-moved member is configured to apply a hydraulic braking force) greater than the “clamping force of compound caliper device applied by motor”, i.e. the maximum mechanical braking force (greater than a maximum mechanical braking force) to the vehicle wheel (to the at least one wheel of the vehicle))

the hydraulic braking force being generated by pressing the at least one brake pad to the at least one brake disc by the at least one hydraulically-moved member, 
(Lee, 
See at least FIG. 10: (- - - braking force of compound caliper device applied by hydraulic pressure); FIG. 1, ¶[0043], ¶[0044]: (compound caliper 100 operated by hydraulic pressure producer 190 and motor 115 on vehicle wheel); ¶[0046], ¶[0057]: (increases hydraulic pressure using hydraulic pressure producer 190); FIG. 1, ¶[0044]-¶[0050]: (hydraulic system);
Where the hydraulic pressure producer 190 increases hydraulic pressure to increase a clamping force on a vehicle wheel (the hydraulic braking force being generated) of the compound caliper 100 that presses a pair of brake pads 137 to brake disk 139 (by pressing the at least one brake pad to the at least one brake disc) using the hydraulic system (by the at least one hydraulically-moved member))

the maximum mechanical braking force being generated by pressing the at least one brake pad to the at least one brake disc by the at least one mechanically-moved member.
(Lee, 
See at least FIG. 10: (— - — clamping force of compound caliper device applied by motor): (maximum); Abstract: (clamping force); FIG. 1, FIG. 6, ¶[0043], ¶[0044]: (compound caliper 100 operated by hydraulic pressure producer 190 and motor 115 on vehicle wheel); ¶[0055], ¶[0056]: (gears 120 for motor 115, presses brake pads 137 to brake disk 139 using motor 115); 
Where the motor 115 creates a maximum clamping force on a vehicle wheel, shown in FIG. 10 (the maximum mechanical braking force being generated), of the compound caliper 100 that presses a pair of brake pads 137 to brake disk 139 (by pressing the at least one brake pad to the at least one brake disc) using the motor 115 and gears 120 (by the at least one mechanically-moved member)).


Regarding claim 5, Araki teaches:
A vehicle braking control apparatus applied to a vehicle, comprising: 
(Araki,
See at least FIG. 1, FIG. 3, ¶[0038]-¶[0040], ¶[0043]: (vehicle control device, brake ECU 10, applied to vehicle);
Where the vehicle control device (A vehicle braking control apparatus) includes brake ECU 10 that applies brakes to a vehicle (applied to a vehicle))

at least one brake apparatus including: 
(Araki,
See at least FIG. 1, FIG. 3, ¶[0038]-¶[0040], ¶[0043]: (vehicle control device, brake ECU 10, applied to vehicle); ¶[0044]: (FR: front right wheel, FL: front left wheel, RR: rear right wheel, RL: rear left wheel);
Where the vehicle control device (at least one brake apparatus) includes the following elements))

at least one brake pad; 
(Araki,
See at least FIG. 3: (52FR), (52FL), (52RR), (52RL), ¶[0053]: (brake pads 52FR, 52FL, 52RR, and 52RL);
Where the vehicle control device includes brake pads 52FR, 52FL, 52RR, and 52RL (at least one brake pad))

at least one brake disc; 
(Araki,
See at least FIG. 3: (53FR), (53FL), (53RR), (53RL), ¶[0053]: (brake discs 53FR, 53FL, 53RR, and 53RL); 
Where the vehicle control device includes brake discs 53FR, 53FL, 53RR, and 53RL (at least one brake disc))

at least one hydraulically-moved member configured to be moved by hydraulic pressure in a direction toward the at least one brake disc and in a direction away from the at least one brake disc; and 
(Araki,
See at least FIG. 3: (50FR), (50FL), (50RR), (50RL), ¶[0043]: (wheel cylinders 50FR, 50FL, 50RR, and 50RL); ¶[0043], ¶[0045]: (hydraulic pressure); ¶[0053], ¶[0058]: (hydraulic pressure in wheel cylinders 50 correspond to applying brake pads 52 to brake discs 53); FIG. 3, ¶[0047]: (pressure increasing valves 83), ¶[0048]: (pressure decreasing valves 85), ¶[0049]: (pressure decreasing valves 85 reduces pressure in cylinders 50), ¶[0059]: (reduced pressure in cylinders 50 result in decreased braking force);
Where the vehicle control device includes wheel cylinders 50FR, 50FL, 50RR, and 50RL (at least one hydraulically-moved member) where hydraulic pressure in cylinders 50 apply brake pads 52 to brake discs 53 (configured to be moved by hydraulic pressure) such that hydraulic pressure in cylinders 50 is increased by pressure increasing valves 83 to apply the brake pads 52 to brake discs 53 (in a direction toward the at least one brake disc) and hydraulic pressure in cylinders 50 is decreased by pressure decreasing valves 85 to decrease the braking force, i.e. move the brake pads 52 away from the brake discs 53 (and in a direction away from the at least one brake disc))

at least one mechanically-moved member configured to be moved by an electric motor in the direction toward the at least one brake disc and in the direction away from the at least one brake disc; and 
(Araki,
See at least FIG. 3: (200RR), (200RL), ¶[0054]: (EPB motor 200, gear mechanism); ¶[0054]: (Watanabe et al., WO 2011/158855 A1, related to PGPub No US 2013/0116904 A1); ¶[0012], ¶[0070]: (EPB motors 200 are battery supplied, i.e. electrically driven); ¶[0054]: (forward/backward moving the brake pads 52 toward/away from brake discs 53);
Where the vehicle control device includes a gear mechanism for the rear right wheel RR and the rear left wheel RL (at least one mechanically-moved member) moved by EPB motor 200RR and EPB motor 200R, respectively, that are electrically driven (configured to be moved by an electric motor), to move the brake pads 52 in a forward direction towards the brake disc 53 (in the direction toward the at least one brake disc) and to move the brake pads 52 in a backward direction away from the brake disc 53 (and in the direction away from the at least one brake disc))

an electronic control unit configured to control an activation of the at least one brake apparatus, 
(Araki,
See at least Abstract, ¶[0039]: (“ECU” is an abbreviation of electric control unit); FIG. 1: (10), ¶[0040]: (brake ECU 10 controls vehicle braking); ¶[0043]: (brake ECU 10 controls brake actuator 100), ¶[0055]: (brake ECU 10 controls EPB motors 200);
Where the vehicle control device includes brake ECU 10 (an electronic control unit) that controls vehicle braking through the hydraulic system and the EPB motors (configured to control an activation of the at least one brake apparatus))

the at least one brake pad being configured to be moved toward the at least one brake disc to be pressed to the at least one brake disc to apply a braking force to at least one wheel of the vehicle by moving the at least one hydraulically-moved member and/or the at least one mechanically-moved member toward the at least one brake disc, 
(Araki,
See at least ¶[0053]: (hydraulic pressure in wheel cylinders 50 correspond to applying brake pads 52 to brake discs 53); ¶[0053]: (brake discs 53 rotate integrally with the wheels, applying brake pads 52 to brake discs 53 result in a braking force applied to the wheel by a friction force); FIG. 3: (50FR), (50FL), (50RR), (50RL), ¶[0043]: (wheel cylinders 50FR, 50FL, 50RR, and 50RL); ¶[0043], ¶[0053]: (hydraulic pressure to apply brake pad); 
¶[0054]: (EPB motors 200 move brake pads 52 to brake discs 53); ¶[0053]: (brake discs 53 rotate integrally with the wheels, applying brake pads 52 to brake discs 53 result in a braking force applied to the wheel by a friction force); ¶[0054]: (EPB motor 200, gear mechanism);
Where the brake pads 52 are applied to the brake discs 53 (the at least one brake pad being configured to be moved toward the at least one brake disc to be pressed to the at least one brake disc) to apply a braking force to the wheels of the vehicle (to apply a braking force to at least one wheel of the vehicle) by increasing pressure to wheel cylinders 50 to apply the brake pads 52 to the brake discs 53 (by moving the at least one hydraulically-moved member) and by moving the gear mechanism with EPB motors 200 toward brake discs 53  (and/or the at least one mechanically moved member toward the at least one brake disc))

wherein the electronic control unit is configured to: 
(Araki,
See at least Abstract, ¶[0039]: (“ECU” is an abbreviation of electric control unit); FIG. 1: (10), ¶[0040]: (brake ECU 10 controls vehicle braking);
Where the vehicle control device includes brake ECU 10 (wherein the electronic control unit) that controls vehicle braking through the hydraulic system and the EPB motors (is configured to:))

execute a hydraulically moving process and a mechanically moving process when an emergency braking control is requested to be executed, the execution of the emergency braking control causes 
(Araki,
See at least FIG. 4: (S11), (S12), ¶[0057]: (automatic brake request, command received by brake ECU 10, uses hydraulic system to stop vehicle); ¶[0053]: (hydraulic pressure in wheel cylinders 50 correspond to applying brake pads 52 to brake discs 53); FIG. 4: (S13), ¶[0018]: (automatic brake request independent of driver), ¶[0019]: (parking brake request by driver); ¶[0027], ¶[0069], ¶[0071]: (automatic brake request and EPB request input simultaneously, automatic brake request prioritized); FIG. 4: (S14), ¶[0076]: (brake ECU 10 starts EPB motors 200); ¶[0054]: (EPB motors 200 move brake pads 52 to brake discs 53); ¶[0053]: (brake discs 53 rotate integrally with the wheels, applying brake pads 52 to brake discs 53 result in a braking force applied to the wheel by a friction force); ¶[0054]: (EPB motor 200, gear mechanism); FIG. 4: (S15), ¶[0077], ¶[0078]: (starts EPB motors 200 only after predetermined time t1 has elapsed since the start of automatic braking);
Where the  brake ECU 10 executes an automatic braking process that increases pressure to wheel cylinders 50 (execute a hydraulically moving process) and the brake ECU 10 also executes an EPB request using EPB motors 200 after a predetermined time (and a mechanically moving process) when the automatic brake request and the parking brake request are input simultaneously (when an emergency braking control is requested to be executed) and wherein the automatic brake command activates the hydraulic system (the execution of the emergency braking control causes the at least one hydraulically-moved member) and the EPB request activates the EPB motors 200 and gear mechanism (and the at least one mechanically-moved member) to apply the brake pads 52 to the brake discs 53 (to move the at least one hydraulically-moved member and the at least one mechanically moved member toward the at least one brake disc), which apply a brake force to the vehicle wheels (to apply the braking force to the at least one wheel of the vehicle))

the hydraulically moving process being a process to move the at least one hydraulically-moved member toward the at least one brake disc, 
(Araki,
See at least FIG. 4: (S11), (S12), ¶[0057]: (automatic brake request, command received by brake ECU 10, uses hydraulic system to stop vehicle); ¶[0053]: (hydraulic pressure in wheel cylinders 50 correspond to applying brake pads 52 to brake discs 53); ¶[0057]: (automatic brake command activates hydraulic system);
Where the  brake ECU 10 starts a braking process that increases pressure to wheel cylinders 50 (the hydraulically moving process being a process) to apply the brake pads 52 to the brake discs 53 (to move the at least one hydraulically-moved member toward the at least one brake disc))

the mechanically moving process being a process to move the at least one mechanically-moved member toward the at least one brake disc; and 
(Araki,
See at least FIG. 4: (S14), ¶[0076]: (brake ECU 10 starts EPB motors 200); ¶[0054]: (EPB motors 200 move brake pads 52 to brake discs 53); ¶[0053]: (brake discs 53 rotate integrally with the wheels, applying brake pads 52 to brake discs 53 result in a braking force applied to the wheel by a friction force); ¶[0054]: (EPB motor 200, gear mechanism); FIG. 4: (S15), ¶[0077], ¶[0078]: (starts EPB motors 200 only after predetermined time t1 has elapsed since the start of automatic braking);
Where the brake ECU 10 starts EPB motors 200 (the mechanically moving process being a process) to move the gear mechanism with EPB motors 200 toward brake discs 53 (to move the at least one mechanically-moved member toward the at least one brake disc) when a first time period t1, set in advance, has elapsed)

stop the execution of the hydraulically moving process and the execution of the mechanically moving process and execute 
(Araki,
See at least FIG. 3, ¶[0047]: (pressure increasing valves 83), ¶[0048]: (pressure decreasing valves 85), ¶[0049]: (pressure decreasing valves 85 reduces pressure in cylinders 50), ¶[0059]: (reduced pressure in cylinders 50 result in decreased braking force); FIG. 3: (200RR), (200RL), ¶[0054]: (EPB motor 200, gear mechanism); ¶[0054]: (Watanabe et al., WO 2011/158855 A1, related to PGPub No US 2013/0116904 A1); ¶[0012], ¶[0070]: (EPB motors 200 are battery supplied, i.e. electrically driven); ¶[0054]: (forward/backward moving the brake pads 52 toward/away from brake discs 53);
Where the vehicle control device, including brake ECU 10, can adjust the hydraulic pressure in cylinders 50 to decrease the braking force from the hydraulic system (stop the execution of the hydraulically moving process) and adjust operation of EPB motors 200 to decrease the braking force from the mechanical system (and the execution of the mechanically moving process and execute))

(i) a hydraulically releasing process to move the at least one hydraulically-moved member away from the at least one brake disc and 
(Araki,
See at least FIG. 3: (50FR), (50FL), (50RR), (50RL), ¶[0043]: (wheel cylinders 50FR, 50FL, 50RR, and 50RL); ¶[0043], ¶[0045]: (hydraulic pressure); ¶[0053], ¶[0058]: (hydraulic pressure in wheel cylinders 50 correspond to applying brake pads 52 to brake discs 53); FIG. 3, ¶[0047]: (pressure increasing valves 83), ¶[0048]: (pressure decreasing valves 85), ¶[0049]: (pressure decreasing valves 85 reduces pressure in cylinders 50), ¶[0059]: (reduced pressure in cylinders 50 result in decreased braking force);
Where the vehicle control device includes wheel cylinders 50FR, 50FL, 50RR, and 50RL such that hydraulic pressure in cylinders 50 is decreased ((i) a hydraulically releasing process) by pressure decreasing valves 85 to decrease the braking force, i.e. move the brake pads 52 away from the brake discs 53 (to move the at least one hydraulically-moved member away from the at least one brake disc))

(ii) a mechanically releasing process to move the at least one mechanically-moved member away from the at least one brake disc [when an execution of the emergency braking control is requested to be stopped, such that a hydraulic braking force is maintained greater or equal to a mechanical braking force], 
(Araki,
See at least FIG. 3: (200RR), (200RL), ¶[0054]: (EPB motor 200, gear mechanism); ¶[0054]: (Watanabe et al., WO 2011/158855 A1, related to PGPub No US 2013/0116904 A1); ¶[0012], ¶[0070]: (EPB motors 200 are battery supplied, i.e. electrically driven); ¶[0054]: (forward/backward moving the brake pads 52 toward/away from brake discs 53);
Where the vehicle control device includes a gear mechanism for the rear right wheel RR and the rear left wheel RL moved by EPB motor 200RR and EPB motor 200R, respectively ((ii) a mechanically releasing process to move the at least one mechanically-moved member), that are electrically driven to move the brake pads 52 in a backward direction away from the brake disc 53 (away from the at least one brake disc [...]))

the hydraulic braking force being the braking force applied to the at least one wheel of the vehicle by pressing the at least one brake pad to the at least one brake disc by the at least one hydraulically-moved member, 
(Araki,
See at least ¶[0053]: (hydraulic pressure in wheel cylinders 50 correspond to applying brake pads 52 to brake discs 53); ¶[0053]: (brake discs 53 rotate integrally with the wheels, applying brake pads 52 to brake discs 53 result in a braking force applied to the wheel by a friction force); FIG. 3: (50FR), (50FL), (50RR), (50RL), ¶[0043]: (wheel cylinders 50FR, 50FL, 50RR, and 50RL); ¶[0043], ¶[0053]: (hydraulic pressure to apply brake pad); 
Where the hydraulic pressure is used (the hydraulic braking force being the braking force) to brake the vehicle wheel by applying brake pads 52 to the brake discs 53 (applied to the at least one wheel of the vehicle by pressing the at least one brake pad to the at least one brake disc) by increasing pressure to wheel cylinders 50 to apply the brake pads 52 to the brake discs 53 (by the at least one hydraulically-moved member))

the mechanical braking force being the braking force applied to the at least one wheel of the vehicle by pressing the at least one brake pad to the at least one brake disc by the at least one mechanically-moved member.
(Araki,
See at least ¶[0054]: (EPB motors 200 move brake pads 52 to brake discs 53); ¶[0053]: (brake discs 53 rotate integrally with the wheels, applying brake pads 52 to brake discs 53 result in a braking force applied to the wheel by a friction force); ¶[0054]: (EPB motor 200, gear mechanism);
Where the gear mechanism with EPB motors 200 (the mechanical braking force being the braking force) applies brake pads 52 to the brake discs 53 (applied to the at least one wheel of the vehicle by pressing the at least one brake pad to the at least one brake disc) by moving the gear mechanism with EPB motors 200 toward brake discs 53 (by the at least one mechanically-moved member)).

Araki fails to explicitly teach a mechanically releasing process to move the at least one mechanically-moved member away from the at least one brake disc when an execution of the emergency braking control is requested to be stopped, such that a hydraulic braking force is maintained greater or equal to a mechanical braking force, the limitations bolded for emphasis.
However, in the same field of endeavor, Lee teaches:
 [stop an execution of the hydraulically moving process and an execution of the mechanically moving process and execute]
(Lee, 
See at least FIG. 1, ¶[0014], ¶[0052]: (brake controller 180); FIG. 5, FIG. 10, ¶[0062]: (conversion condition satisfied, decreases clamping force of brake pads 137); ¶[0042], ¶[0044]: (hydraulic pressure producer 190 and motor 115 applies brake pads 137 to brake disk 139 to perform braking function); ¶[0056]: (release hydraulic pressure); ¶[0057]: (decrease clamping force of brake pads 137 applied by motor 115); ¶[0025]: (vehicle);
Where the brake controller 180 controls hydraulic pressure producer 190 and motor 115 to decrease the clamping force on brake pads 137, decreasing a braking force of the vehicle ([stop an execution of the hydraulically moving process and an execution of the mechanically moving process and execute]))

 [(i) a hydraulically releasing process to move the at least one hydraulically-moved member away from the at least one brake disc and] 
(Lee, 
See at least FIG. 1, ¶[0042]: (compound caliper device 100, hydraulic caliper device 130, hydraulic pressure producer 190), ¶[0042], ¶[0044]: (hydraulic pressure producer applies brake pads 137 to brake disk 139 to perform braking function); FIG. 10: (- - - braking force of compound caliper device applied by hydraulic pressure), ¶[0056]: (release hydraulic pressure);
Where the brake controller 180 releases hydraulic pressure ([(i) a hydraulically releasing process]) which allows brake pad 137 to move away from brake disk 139 ([to move the at least one hydraulically-moved member away from the at least one brake disc and]))

 [(ii) a mechanically releasing process to move the at least one mechanically-moved member away from the at least one brake disc] when an execution of the emergency braking control is requested to be stopped, such that a hydraulic braking force is maintained greater or equal to a mechanical braking force,
(Lee, 
See at least FIG. 1, ¶[0042]: (compound caliper device 100); ¶[0044]: (motor 115 applies brake pads 137 to brake disk 139 to perform braking function); ¶[0056]: (brake controller 180 controls motor 115); FIG. 10: (— - — clamping force of compound caliper device applied by motor), ¶[0057]: (generates hydraulic pressure from the reaction force of brake pads 137, applied by motor 115); FIG. 5, FIG. 10, ¶[0061], ¶[0062]: (conversion condition satisfied, decreases clamping force of brake pads 137); ¶[0063], ¶[0064]: (hydraulic pressure generated by reaction force of the brake pads 137 which has been compressed; the hydraulic pressure is increased until immediately before the internal piston 117 is separated from the external piston 116); 
Where the brake controller 180 decreases the clamping force of the brake pads 137 applied by motor 115 ([(ii) a mechanically releasing process to move the at least one mechanically-moved member away from the at least one brake disc]) when the conversion condition is satisfied, e.g. when a parking button is operated by a driver (when an execution of the emergency braking control is requested to be stopped);
Pressing the parking button allows the vehicle to transition from the parking stage in which the motor 115 holds the vehicle (i.e. a parking brake stage) to a stage in which the hydraulic brakes hold the vehicle (i.e. primary brake stage), ending an emergency braking of the vehicle by the motor 115;
And where the brake controller 180 decreases the clamping force of the brake pads 137 applied by motor 115; generating the hydraulic pressure using the reactions force of the brake pads, applied by motor 115, results in the hydraulic pressure being maintained equal to the reaction force of the brake pads from motor 115, i.e. the mechanical braking force (such that a hydraulic braking force is maintained greater than or equal to a mechanical braking force)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle braking control apparatus of Araki with the feature of performing a hydraulically releasing process and mechanically releasing process and maintaining the hydraulic braking force equal to or greater than the mechanical braking force of Lee because “...in the conventional braking system including the compound caliper device, valves for supplying the hydraulic pressure are operated several times while the parking brake stage is converted into the primary brake stage. As a result, overshoot of total braking force occurs, and a time required for converting the parking brake stage into the primary brake stage is increased” (Lee, ¶[0011]). “Various aspects of the present invention are directed to providing a braking system having an electromechanical braking function and a method for controlling the same having advantages of preventing overshoot of total braking force and decreasing a transition period during which a parking brake stage is converted into a primary brake stage” (Lee, ¶[0013]).


Regarding claim 6, Araki and Lee teach the vehicle braking control apparatus as set forth in claim 5. Araki further teaches:
wherein the at least one wheel of the vehicle includes at least two wheels, 
(Araki,
See at least FIG. 3, ¶[0044]: (FR: front right wheel, FL: front left wheel, RR: rear right wheel, RL: rear left wheel);
Where the vehicle includes four wheels (wherein the at least one wheel of the vehicle includes at least two wheels))

the at least one hydraulically-moved member includes the same number of hydraulically-moved members as the number of the at least two wheels, 
(Araki,
See at least FIG. 3, ¶[0053]: (wheel cylinders 50FR, 50FL, 50RR, and 50RL);
Where the vehicle includes four wheel cylinders 50, equal to the four wheels (the at least one hydraulically-moved member includes the same number of hydraulically-moved members as the number of the at least two wheels))

the at least one mechanically-moved member includes the number of mechanically- moved members smaller than the number of the at least two wheels, 
(Araki,
See at least FIG. 3, ¶[0054]: (gear mechanism for EPB motors 200RR and 200RL);
Where the vehicle includes two gear mechanisms for EPB motors 20RR and 200RL, less than the four wheels (the at least one mechanically-moved member includes the number of mechanically- moved members smaller than the number of the at least two wheels))

the hydraulically-moved members are provided to the at least two wheels, respectively, and the mechanically-moved members are provided to a part of the at least two wheels, respectively.
(Araki,
See at least FIG. 3, ¶[0044]: (FR: front right wheel, FL: front left wheel, RR: rear right wheel, RL: rear left wheel), ¶[0053]: (wheel cylinders 50FR, 50FL, 50RR, and 50RL), ¶[0054]: (gear mechanism for EPB motors 200RR and 200RL);
Where the wheel cylinders 50FR, 50FL, 50RR, and 50RL are provided to FR: front right wheel, FL: front left wheel, RR: rear right wheel, RL: rear left wheel (the hydraulically-moved members are provided to the at least two wheels, respectively) and the gear mechanism for EPB motors 200RR and 200RL are provided to the RR: rear right wheel, RL: rear left wheel (and the mechanically-moved members are provided to a part of the at least two wheels, respectively)).


Regarding claim 7, Araki and Lee teach the vehicle braking control apparatus as set forth in claim 5. Lee further teaches:
wherein the at least one hydraulically-moved member is configured to apply a hydraulic braking force greater than a maximum mechanical braking force to the at least one wheel of the vehicle, 
(Lee, 
See at least FIG. 10: (- - - braking force of compound caliper device applied by hydraulic pressure), (— - — clamping force of compound caliper device applied by motor), Transition period 3: (hydraulic pressure braking force greater than motor applied clamping force in transition period 3); FIG. 1, ¶[0043], ¶[0044]: (compound caliper 100 operated by hydraulic pressure producer 190 and motor 115 on vehicle wheel); ¶[0046], ¶[0057]: (increases hydraulic pressure using hydraulic pressure producer 190); FIG. 1, ¶[0044]-¶[0050]: (hydraulic system); Abstract: (clamping force); ¶[0055], ¶[0056]: (gears 120 for motor 115, presses brake pads 137 to brake disk 139 using motor 115);
Where as shown in FIG. 10 the hydraulic pressure producer 190 applies pressure to compound caliper 100 to apply the “braking force of compound caliper device applied by hydraulic pressure” i.e. a hydraulic braking force (wherein the at least one hydraulically-moved member is configured to apply a hydraulic braking force) greater than the “clamping force of compound caliper device applied by motor”, i.e. the maximum mechanical braking force (greater than a maximum mechanical braking force) to the vehicle wheel (to the at least one wheel of the vehicle))

the hydraulic braking force being generated by pressing the at least one brake pad to the at least one brake disc by the at least one hydraulically-moved member, 
(Lee, 
See at least FIG. 10: (- - - braking force of compound caliper device applied by hydraulic pressure); FIG. 1, ¶[0043], ¶[0044]: (compound caliper 100 operated by hydraulic pressure producer 190 and motor 115 on vehicle wheel); ¶[0046], ¶[0057]: (increases hydraulic pressure using hydraulic pressure producer 190); FIG. 1, ¶[0044]-¶[0050]: (hydraulic system);
Where the hydraulic pressure producer 190 increases hydraulic pressure to increase a clamping force on a vehicle wheel (the hydraulic braking force being generated) of the compound caliper 100 that presses a pair of brake pads 137 to brake disk 139 (by pressing the at least one brake pad to the at least one brake disc) using the hydraulic system (by the at least one hydraulically-moved member))

the maximum mechanical braking force being generated by pressing the at least one brake pad to the at least one brake disc by the at least one mechanically-moved member.
(Lee, 
See at least FIG. 10: (— - — clamping force of compound caliper device applied by motor): (maximum); Abstract: (clamping force); FIG. 1, FIG. 6, ¶[0043], ¶[0044]: (compound caliper 100 operated by hydraulic pressure producer 190 and motor 115 on vehicle wheel); ¶[0055], ¶[0056]: (gears 120 for motor 115, presses brake pads 137 to brake disk 139 using motor 115); 
Where the motor 115 creates a maximum clamping force on a vehicle wheel, shown in FIG. 10 (the maximum mechanical braking force being generated), of the compound caliper 100 that presses a pair of brake pads 137 to brake disk 139 (by pressing the at least one brake pad to the at least one brake disc) using the motor 115 and gears 120 (by the at least one mechanically-moved member)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto et al. (US 20150115697 A1) discloses a brake device that includes an electric brake mechanism that applies electric braking force, a hydraulic brake mechanism that applies hydraulic braking force, an electric brake ECU that directs the electric brake mechanism to generate the electric braking force according to an operation amount of a brake pedal operated by a driver, a master cylinder in which a volume thereof changes according to the operation amount of the brake pedal, and that is able to deliver operating fluid to the hydraulic brake mechanism by a reduction in the volume, and a reservoir that stores the operating fluid. The master cylinder has a discharge port that discharges the operating fluid that is inside of the master cylinder to the reservoir.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.M./               Examiner, Art Unit 3668                                                                                                                                                                                         

/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668